DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 6, drawn to a method using electrochemical deposition.
Group II, claim(s) 24-29, drawn to a method using photochemical deposition.
Group III, claim(s) 30-34, drawn to a photocatalyst.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.
Claim 1 does not produce a photocatalyst with a photodeposited film (the film is electrochemically deposited as shown by the applied current).
Additionally, Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the desired solution formulation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Walcarius et al “Electrochemically assisted self-assembly of mesoporous silica thin films” Nature Materials, 2007, p. 602-608 in view of US 2013/0177820 of Kumta et al and Venkatathri “Synthesis of Mesoporous Silica Nanosphere Using Different Templates” Solid State Communications, 2007, p. 493-497.
Walcarius teaches the composition and method of claim 1 (see Film Formation, p. 607), however, Walcarius does not use the specified surfactant (shape directing agent). Kumta teaches tetraethylammonium chloride as a supporting electrolyte to facilitate electrodeposition of silicon materials (Kumta, [0035]). Venkatathri teaches the equivalence of bromide and chloride species as surfactant reagents as well as the use of tetrapropylammonium bromide to facilitate the deposition process (Venkatathri, Methods 2 and 3). Venkatathri further teaches the equivalence thereof (see Tables 2 and 3). 
As such one of ordinary skill in the art would be motivated to modify Walcarius as per Kumta and Venkatathri so as to utilize the desired surfactant in facilitating the deposition of the process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759